— Appeal by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County (DeLury, J.), both rendered March 11,1980, convicting them of burglary in the third degree, petit larceny and criminal possession of stolen property in the third degree, upon jury verdicts, and imposing sentences. Matters remitted to the Supreme Court, Kings County, for further proceedings consistent herewith and in the interim the appeals are held in abeyance. Prior to trial, a hearing was held pursuant to a motion made by defendant Jones and joined in by defendant Frazier to suppress certain evidence. The motion was denied in part. In rendering its decision, the court failed to set forth “its findings of fact, its conclusions of law and the reasons for its determination” as is required by CPL 710.60 (subds 4, 6). In light of the conflicting testimony offered at the hearing, the court which heard and saw the witnesses must report its findings of fact. The report shall comply with CPL 710.60 (subds 4, 6) and be filed with all convenient speed. Gibbons, J. P., O’Connor, Weinstein and Brown, JJ., concur.